No. 04-00-00569-CR
Mario Campbell JIMENEZ,
Appellant
v.
The STATE of Texas,
Appellee
From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-1152
Honorable Sam Katz, Judge Presiding
Opinion by:	Catherine Stone, Justice
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Catherine Stone, Justice
Delivered and Filed:	June 13, 2001
DISMISSED FOR LACK OF JURISDICTION
	Mario Campbell Jimenez pled no contest to a felony and was sentenced in accordance with
the terms of his plea bargain agreement.  To invoke the court's jurisdiction over this appeal, rule
25.2(b)(3) requires that the notice of appeal specify that the appeal is from a jurisdictional defect,
specify that  the substance of the appeal was raised by written motion and ruled on before trial, or
state that the trial court granted permission to appeal.  Tex. R. App. P. 25.2(b)(3).  Because Jimenez's
general notice of appeal did not meet any of the requirements of rule 25.2(b)(3), this court only has
jurisdiction to consider issues relating to the trial court's jurisdiction.  See Cooper v. State, No. 1100-99, 2001 WL 321579 (Tex. Crim. App. Apr. 4, 2001); Martinez v. State, 5 S.W.3d 722, 724-25 (Tex.
App.-San Antonio 1999, no pet.).
	In his brief, Jimenez asserts that he received improper and incomplete admonishments and
therefore, his plea was involuntary.  We do not have jurisdiction to consider this issue.  See Cooper
v. State, No. 1100-99, 2001 WL 321579 (Tex. Crim. App. Apr. 4, 2001).  Because the appeal does
not raise any issues that this court has jurisdiction to consider, the appeal is dismissed for lack of
jurisdiction.  
	           						Catherine Stone, Justice
DO NOT PUBLISH